Citation Nr: 0423449	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  04-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from March 1952 to 
March 1956.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&RO) in Wichita, Kansas.  The 
M&RO rating determination in April 2003 that new and material 
evidence had not been submitted to reopen the claim of 
service connection for an eye disorder is on appeal.

In August 2004 the Deputy Vice Chairman of the Board granted 
the representative's motion to advance the case on the 
Board's docket for good or sufficient cause.  38 C.F.R. 
§ 20.900(c).

The issues of entitlement to service connection for an eye 
disorder on a de novo basis and entitlement to an annual 
clothing allowance addressed in the REMAND portion of the 
decision below are REMANDED to the M&RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal the November 1956 and December 
1958 rating decisions that denied service connection for 
defective vision.

2.  The evidence received since the December 1958 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence submitted since the December 1958 rating decision 
wherein the RO denied entitlement to service connection for 
an eye disorder is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.302, 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The rating decision in November 1956 denied service 
connection for defective vision after considering the 
veteran's service medical records.  The rating board 
determined that there was no aggravation beyond natural 
progress during service for the veteran's defective vision.  
The service medical records showed a normal eye examination 
on the March 1952 entrance medical examination and no history 
of any eye trouble, although it was noted that he wore 
glasses.  His visual acuity was reported as 20/100 in the 
right eye and 20/70 in the left eye, both corrected to 20/40.  
There was no entry in the summary of defects and diagnoses.  
Later in March 1952 it was noted that he had imperfect vision 
corrected to 20/40.  An eye evaluation in late 1953 showed 
healed bilateral choroiditis that the examiner felt was old 
and could be related to toxoplasmosis in early childhood.  
Another examiner noted old healed chorioretinitis.  The 
separation medical examination in March 1956 again showed 
normal eyes and bilateral visual acuity of 20/100 corrected 
to 20/40.  In the summary of defects and diagnoses it was 
reported that he had none considered disqualifying.  The 
veteran was issue notice of the rating decision in November 
1956.

In early 1958 he submitted in addition to his own statement 
an affidavit from a service comrade that recalled the 
veteran's vision problems at Eniwetok and Bikini.  Two 
optometrist submitted statements noting the veteran's eye 
disorder referred to as chorioretinitis and "choriodetes" 
respectively.  One of the optometrists characterized 
chorioretinitis as severe.  The bilateral visual acuity in 
both reports was inconsistent.

The December 1958 rating decision that denied service 
connection for defective vision noted this evidence and that 
there was no new eye disease or injury in military service.  
The rating board found that there was no aggravation of a 
preexisting eye disorder shown.  The veteran was issued 
notice in December 1958.

In a November 1966 letter he sought to reopen his claim for a 
service connected disability of "blindness" but the record 
shows he did not respond to a December 1966 letter seeking 
additional evidence to support the claim.  His application in 
1970 was adjudicated as a claim for pension and granted.  A 
VA eye specialist noted light perception only in both eyes.  
The diagnosis was extensive bilateral central chorioretinitis 
of unknown etiology with secondary defective visual acuity.
According to the report the veteran stated he had decreased 
vision for many years aggravated in service.

In April 1993 the veteran sought to establish clear and 
unmistakable error (CUE) in the prior rating determination 
regarding service connection for blindness, specifically 
referring to the November 1956 rating decision.  It was 
asserted that failure to evaluate and rate the 
chorioretinitis constituted CUE.  The Board denied the CUE 
claim in May 1996 and the Board decision was affirmed on 
appeal.   Other contemporaneous documents received in October 
1993 show the veteran was aware that his pension was 
reinstated and that he sought to "get to the real matter at 
hand, my application for service connected disability."   

The RO received voluminous VA medical treatment records early 
in 2003 that begin in the early 1980's and show numerous 
references to blindness from chorioretinitis/choroiditis 
diagnosed in 1953.  Records from a hospitalization in 1983 
note the diagnosis of choroiditis in 1953 with progressive 
blurring of vision since then until 1957 when the veteran was 
declared legally blind.  An eye examiner in 1989 stated that 
a review of the veteran's records indicated that his visual 
problems began in 1953 at which time doctors told him he had 
central choroiditis.  Another report dated in 1981 noted he 
had extensive eye pain after viewing an atomic detonation at 
Eniwetok without eye protection.  

Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
The Board has determined that the veteran's claim was filed 
earlier and the revised regulation does not apply to his 
case.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish  preservice existence 
thereof.  

Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

The CAVC has held that in claims where an intervening change 
in the law or regulation created a new basis of entitlement 
to a benefit, de novo adjudication of the claim was 
warranted.  Spencer v. Brown, 4 Vet. App. 283 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).




Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an eye disorder has 
been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for an eye disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim.  The Board has 
determined that the former version of the regulation should 
apply in light of the discussion of the claim in two CAVC 
decisions that provide a plausible basis for finding that an 
application to reopen was received in 1993 and arguably 
earlier.  (The Board has omitted citation to the relevant 
CAVC decisions to respect privacy requirements.)  The Board 
does not feel it is necessary to decide whether there are two 
separate claims, one for poor (i.e., defective) vision being 
reopened and another unadjudicated claim for eye disease 
since the claim will be reviewed de novo and all theories of 
entitlement will be considered based on a review of the 
entire record.  

The April 2003 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  For the 
reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). (effective prior to August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the preexisting 
eye condition had not been aggravated by the veteran's period 
of active service.  Additional medical evidence has been 
associated with the claims file since the December 1958 
rating decision, and in the Board's view, this additional 
evidence is new and material.  In this regard, the Board 
notes that a VA examiner in 1970 opined that the cause of the 
veteran's chorioretinitis was unknown.  An examiner in 1984 
noted the veteran's eye disease was diagnosed in service and 
progressed to blindness within several years of his 
separation from service.  In addition, a VA examiner reported 
in 1989 that the veteran's record showed a progressive 
worsening of visual problems that began in 1953.  Also the 
veteran noted exposure nuclear detonation without eye 
protection.

This opinion and other evidence noted above is new in that it 
was not of record prior to the previous final denial in 
December 1958.  Application of the new law applied to the 
veteran's case is necessary since the veteran's 
chorioretinitis/choroiditis was not reported on his entrance 
examination.  While the record may show that the disease 
clearly and unmistakably preexisted service, the statement of 
the VA physician in 1984 does not clearly and unmistakably 
show that such disease was not aggravated by service and the 
examiner in 1989 suggests an initial manifestation occurred 
during service or at least a connection to his service.

Additionally, the Board must take cognizance of the fact that 
there has been an intervening change in law which has created 
a new basis of entitlement, thereby warranting the benefit of 
de novo adjudication of the claim.  See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

This evidence is also material because it bears directly and 
substantially upon the issue at hand, and must be considered 
in order to fairly decide the merits of the veteran's claim.  
The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the December 1958 RO decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's eye disorder.  Hodge, 
supra.  Consequently, the record contains new and material 
evidence, such that the Board must reopen the claim.  Manio, 
supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
eye disorder, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in January 2004, and in a duty to assist 
letter dated in August 2003 that included general notice of 
the VCAA and this law's requirements, particularly VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  

Briefly stated, the veteran in June 2003 filed a notice of 
disagreement with a RO denial of his application for an 
annual clothing allowance.  Since the veteran has filed a 
timely notice of disagreement, the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  However, before the issue is returned to the Board 
it must be perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (1999). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any eye 
disorder/defective vision prior to and 
since military service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
special eye examination of the veteran by 
a medical specialist in respiratory 
diseases including on a fee basis if 
necessary for the purpose of ascertaining 
whether chorioretinitis/choroiditis was a 
preexisting disorder aggravated by the 
veteran's period of active service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

a.  Is it at least as likely as not that 
the defective vision noted on 
examinations in March 1952 was related to 
chorioretinitis/choroiditis.  

b.  If so, is it at least as likely as 
not that the veteran's defective vision 
related to preexisting 
chorioretinitis/choroiditis was 
aggravated by his period of active 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for an eye disorder on 
a de novo basis.

8.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an annual clothing 
allowance.  The veteran should be advised 
of the requirements necessary to perfect 
a timely appeal if he wishes appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for bronchial 
asthma and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



